716 N.W.2d 590 (2006)
Joyce McDOWELL, as Personal Representative of the estates of Blake Brown, Joyce Brown, and Christopher Brown, deceased, and as Conservator for Jonathon Fish, Joanne Campbell, and Juanita Fish, Plaintiff-Appellee,
v.
CITY OF DETROIT and the Detroit Housing Commission, Defendants-Appellants.
Docket No. 127660. COA No. 246294.
Supreme Court of Michigan.
July 13, 2006.
On order of the Chief Justice, the motion by plaintiffs-appellees for extension to June 30, 2006 of the time for filing their brief and appendix is considered and it is GRANTED.